Citation Nr: 1821912	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  10-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected low back strain with degenerative changes prior to September 1, 2009, and in excess of 20 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected sciatica of the left lower extremity prior to January 18, 2011 and in excess of 20 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

4.  Entitlement to service connection for residuals of head trauma. 

5.  Entitlement to service connection for a brain tumor. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982. 

This case comes before the Board of Veterans' Appeals (the Board) from November 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The November 2008 rating decision granted service connection for a low-back disability at a disability rate of 10 percent and denied service connection for residuals due to head trauma.  The Veteran appealed both decisions, requesting a higher rating for the low-back disability and for service connection for residuals of a head trauma.  The Veteran was subsequently granted an increased rating of 20 percent for the low-back disability effective September 1, 2009.  He continued his appeal. 

The September 2010 rating decision granted service connection for sciatica at a disability rating of 10 percent and denied service connection for a brain tumor.  The Veteran appealed both issues.  A subsequent rating granted a rating of 30 percent effective January 18, 2011, for service-connected sciatica.  He continued his appeal.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case the Veteran has presented evidence of unemployability due to service-connected disabilities.  Therefore, the issue of entitlement to TDIU has been raised by the record.

The Veteran had requested a hearing before the Board in his VA Form 9.  However, after being provided a hearing before the RO, the Veteran withdrew his hearing request in a November 2017 correspondence. 

The issues of entitlement to service connection for residuals of head trauma and for a brain tumor addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 30, 2009, the Veteran low-back disability was manifested by pain and flare-ups that limited the Veteran's forward flexion to no less than 70 degrees and combined range of motion to no less than 200 degrees. 

2.  From June 30, 2009, the Veteran's low-back disability was manifested by pain and flare-ups, that limited the Veteran to using a wheelchair for mobility, but did not result in a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching, nor did it result in incapacitating episodes lasting 2 weeks or more during a 12 month period.

3.  For the entire period on appeal the Veteran's sciatica was manifested by pain, decreased sensation, decreased reflexes, paresthesias, and numbness that at most constituted the moderate range of radiculopathy.

4.  Prior to November 16, 2009, the Veterans service connected disabilities did not result in the inability to obtain or sustain sustainably gainful employment. 

5.  From November 16, 2009, forward, the Veteran's service connected disabilities resulted in the inability to obtain or sustain sustainably gainful employment


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a service-connected low-back disability prior to June 30, 2009, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

2.  The criteria for a rating of 40 percent, but no greater, for a service-connected low-back disability from June 30, 2009, forward are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

3.  The criteria for an initial rating of 20 percent, but no greater, for service-connected sciatica are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8720 (2017).

4.  The criteria to establish entitlement to a TDIU prior to November 16, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

5.  The criteria to establish entitlement to a TDIU from November 16, 2009, forward have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  While the Board notes that it is remanding for the possibility of records during the Veteran's time of service, there is no indication that these records are relevant to the determination of proper ratings more than 30 years after they came into existence.  Therefore, the Board finds they are not relevant to these determinations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating for a Low-Back Disability

The Veteran was initially granted service connection for his low back disability in November 2008, with a 10 percent disability rating effective June 12, 2008, the date that the Veteran filed an initial claim for service connection.  The Veteran appealed the disability rating indicating that he thought he was entitled to a higher rating.  Subsequently that Veteran was granted an increased disability rating of 20 percent, effective September 1, 2009.  The Veteran continued his appeal thereafter, alleging a higher rating than 10 percent was warranted before September 1, 2009, and a higher rating than 20 percent was warranted from September 1, 2009, forward. 

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by valuating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2017), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 (2017) and 38 C.F.R. § 4.45 (2017), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2017).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2017), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  In this case, the Veteran's neurological symptoms have been separately rated and are not on appeal.

Analysis

A review of the records indicates that the Veteran's symptomatology can be divided into two distinct time periods for which separate or staged ratings are appropriate.  First, is from June 12, 2008, when the Veteran originally filed for service connection, until July 30, 2009.  On July 30, 2009, the record indicates that the Veteran's condition worsened due to treatment for a pulmonary embolism.  The Veteran's condition has remained relatively stable since that point.  A discussion of the facts relating to those time periods follows. 

June 12, 2008 to July 29, 2009. 

As noted above, the Veteran first filed for benefits related to his low back disability in June 2008.  He was afforded a VA examination in September 2008.  This examination indicated that he did not have any incapacitating episodes in the previous 12 months.  The examiner noted the Veteran's flexion was limited to 75 degrees.  The Veteran's combined range of motion was 210 degrees.  With repetitive motion testing, the range of motion for flexion was further limited to 70 degrees and combined range of motion totaling 200 degrees.  This is consistent with the Veteran's report of flare-ups from increased use.  The examination notes the Veteran was limited by pain.  The Veteran's gait was noted as normal, indicating there was weight-bearing testing.  There was no radiating pain at the time.  The Veteran's other medical records from this time period do not note specific range of motion testing, but do indicate chronic back pain.  

These test results are consistent with a 10 percent rating under 38 C.F.R. § 4.71a.  The Veteran's flexion of the lumbar spine was between 60 and 75 degrees and the combined range of motion was between 120 and 235 degrees.  There were no incapacitating episodes requiring bed rest.  

A higher rating would require less than 60 degrees of lumbar flexion or less than 120 degrees of combined range of motion.  The Veteran has not indicated why he believes that criteria would have been met.  The Veteran has not made any arguments that the examination was insufficient or did not reflect the true nature of his disability.  Indeed, the Veteran's June 2009 statement and subsequent notice of disagreement only indicates that his condition has become worse since that date, not that the examination was insufficient.  This June 2009 statement did not indicate what had become worse or how he was functionally affected by the unspecified increase in symptomatology.  There are no medical records that indicate that the condition had worsened during this period of time.  Therefore, the weight of the evidence supports a rating of 10 percent for this time period and no higher. 

July 30, 2009- Present

The evidence indicates that on July 30, 2009, the Veteran went to the Goshen General Hospital with complaints of shortness of breath.  It was indicated that he had a pulmonary embolism which was treated with a blood thinner, heparin.  He was subsequently placed on invasive ventilation and transferred to Indiana University Hospital.  December 2009 records from a neurology consultant indicated that after transfer to the new hospital, he was placed on another blood thinner, coumadin, and suffered internal bleeding near the spine, which resulted in increased pain in the back, left hip and lower left extremity.  Affording the Veteran the benefit of the doubt, July 30, 2009, was the onset of the Veteran's worsening of symptoms in his back. 

Since the Veteran was discharged from the hospital after the pulmonary embolism, he has been limited in his ability to walk more than a few steps and primarily uses a wheelchair to move about.  This is noted by witnesses at the Veteran's December 2012 hearing before the regional office, as well as by the December 2009 neurology consultant mentioned above.  Further, this limitation has been consistent.  It has been noted in November 2009 examination by the Social Security Administration, a September 2010 VA examination, a November 2012 VA examination, a September 2015 VA examination, and a June 2017 VA examination.  

The Board has considered this limitation in relation to the varying range of motion test results during this period.  Although those tests have shown forward flexion ranging from 45 degrees to 70 degrees of motion, they have all been consistently accompanied by indications that the Veteran could not walk more than a few steps due to back pain.  It is this pain that results in the Veteran's use of a wheelchair.  Therefore, these range of motion testing results, while valid, could not be considered to be the Veteran's functional range of motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, assigning a rating based on those ranges of motion is not appropriate for the Veteran. 

Instead, the Board finds that the limitation of the Veteran to wheelchair more closely approximates the condition of favorable ankylosis.  This is consistent with the November 2009 VA examination report, where although the Veteran's flexion is reported to extend to 70 degrees, but the examiner indicated the Veteran had ankylosis at a favorable position.  Ankylosis, while not technically present due to the Veteran's existing range of motion, is functionally present as the Veteran is limited to a fixed position in a wheelchair due to pain with weight bearing.  Such a condition warrants a 40 percent disability rating.  

A higher rating would require the Veteran to have unfavorable ankylosis.  Unfavorable ankylosis requires one or more of the following to be present: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note 5 (2017).  

While being in a wheelchair does result in a difficulty walking it is not due to a limited line of vision, instead, the Veteran's line of vision is maintained in the seated position.  The Veteran has reported gastrointestinal distress in the form of IBS, however, the Veteran's medical records indicate that this condition has predated the restriction to a wheelchair in July 2009.  A June 11, 2008, treatment record indicated that he was continuing to receive treatment for the condition.  There is no indication in the file that the Veteran has a restricted opening of the mouth, has diaphragmatic respiration, dyspnea, dysphasia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Therefore, the evidence does not support a finding of unfavorable ankylosis. 

The Board has also considered whether a higher rating is warranted under the alternative criteria for IVDS. A rating in excess of 40 percent for IVDS would require incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such episodes are those that require bed rest as prescribed by a physician.  The Veteran's medical records do not indicate that the Veteran has ever been prescribed bed rest for his back condition.  Further, the only indication that such bed rest might have been required was by a VA examiner in September 2015, who indicated that the rest necessitated by the condition was limited to less than two weeks during a 12-month period.  The remaining examinations have indicated that no such rest was needed. 

The Veteran has reported the need to rest due to back pain, including lying in a bed.  However, the standard, as articulated above for determining whether bed rest was required is that which would be prescribed by a doctor.  The Veteran is not a not doctor and does not have any medical training.  He is therefore, not competent to assert that such episodes were of a nature that would require bed rest prescribed by a doctor.  After a review of the record, the most required bed rest that a competent source has stated would have been required over a 12-month period was less than two weeks.  Therefore, the weight of the evidence is against finding that a rating in excess of 40 percent is warranted under the alternative IVDS criteria. 

Therefore, the weight of the evidence supports a disability rating of 40 percent, but no higher, for the Veteran's back disability from July 30, 2009, forward. 

Increased rating for Sciatica

On November 16, 2009, the Board received the Veteran's claim for service connection due to a pinched nerve in his left leg.  In September 2010, the Veteran received a grant of service connection for sciatica at a 10 percent disability rating, effective November 16, 2009.  The Veteran appealed the decision indicating he believed it warranted a higher rating.  In June 2013, a higher rating of 20 percent was assigned for sciatica, effective January 18, 2011.  The Veteran has continued his appeal, indicating a higher rating than 10 percent should be awarded prior to January 18, 2011, and a rating higher than 20 percent should be awarded thereafter. 

Legal Criteria

The principles noted in the first four paragraphs of the legal criteria for an increased rating for a back condition apply equally to assigning an increased rating for sciatica.  However, sciatica is not a musculoskeletal condition, and thus remaining paragraphs in that section do not apply.  Instead the Veteran's sciatica is considered a neurological condition.  See 38 C.F.R. §§ 4.120 - 4.124a (2017)

The Veteran's sciatica is specifically rated as a neuralgia of the sciatic nerve under DC 8720.  Neuralgia under DC 8720 is rated as paralysis of the sciatic nerve under DC 8520. Paralysis of the sciatic nerve is rated as follows: 
      
      Mild incomplete paralysis......... 10 percent
      
Moderate incomplete paralysis.........20 percent

Moderately severe incomplete paralysis.........40 percent

Severe incomplete paralysis with marked muscular atrophy.........60 percent

Complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.........80 percent.

With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Analysis

The Veteran reported a pinched nerve resulting in numbness down his left leg in his November 2009 statement in support of case.  A November 2009 medical record from the South Bend Clinic indicated that the Veteran's left leg was weak and numb.  He reported that pain radiated into his left leg.  Strength was rated as 1-2 out of 5. 

The Veteran was provided a VA examination in September 2010 to, in part, determine the extent of his condition.  At that time it was determined that the Veteran had neuralgia in the left leg.  There was a diminished pinprick test of the left leg with sensory deficit that corresponded with the sciatic nerve. The Veteran's patellar and Achilles reflect were absent with 4 out of 5 strength in the left lower leg.  The examiner did not remark as to the severity of the condition. 

In October 2012, the Veteran was afforded another examination.  The Veteran had decreased sensation of the left ankle and left foot/toes.  The Veteran's left knee reflex was absent and this left ankle reflex was hypoactive.  The Veteran had constant pain rated as severe in the left lower leg, severe paresthesia in the left lower leg, and severe numbness in the left lower leg.  It was indicated that this was due to the sciatic nerve.  Overall the examiner rated the Veteran's condition as moderate.  No muscular atrophy was noted. 

A third examination was provided in September 2015.  That examination indicated the Veteran had normal left knee reflexes and hypoactive left ankle reflexes.  The sensory examination showed decreased sensation in the left thigh, lower leg, and foot.  The Veteran's constant left leg pain was mild, with intermittent pain rated as moderate.  Paresthesias and numbness in the left leg was rated as moderate, and the overall radiculopathy was noted as moderate.  No muscular atrophy was indicated. 

A fourth examination was provided in June 2017.  This examination indicated the Veteran had normal left knee reflexes and hypoactive left ankle reflexes.  The Veteran had decreased sensation at the thigh, lower leg and foot.  The Veteran's constant pain was rated as moderate, he had no paresthesias in the left leg and moderate numbness.  Overall the Veteran's radiculopathy was rated as moderate.  No muscle atrophy was noted. 

Overall, these examinations are consistent with a moderate level of incomplete paralysis of the Veteran's sciatic nerve.  While pain levels have varied at given times, reflexes and sensory deficits have largely remained the same.  The October 2012, September 2015, and June 2017 examiners have all characterized the condition as moderate, even though it appears to have improved somewhat along that period of time, according to objective measures of pain, paresthesias, and numbness.  The examiners' medical experience indicate that the assessments are competent and credible.  Therefore the weight of the evidence supports a 20 percent rating which is consistent with the moderate degree of severity the examiners assessed. 

While the September 2010 examiner did not provide a comment as to the severity, the other factors noted in the record, as well as the Veteran's statements about the condition progressively worsening, would indicate that that condition at that time would be have been no worse in September 2010 than it was in October 2012.  Thus affording the Veteran the benefit of the doubt, the Board finds the 20 percent rating should also be applied to the whole period on appeal.  

A higher rating would require an assessment of moderate severity.  Such an assessment is not consistent with the record.  Although some of the symptoms have been characterized as severe at times, the overall assessment of severity has remained consistent at moderate.  Thus the weight of the evidence is against finding a higher rating of 20 percent is applicable for the period on appeal. 

TDIU

The Veteran's claim has raised the issue of entitlement to a TDIU based on his statements relating to his unemployability.  As the TDIU attaches to an increased rating claim, the Board must consider the whole period on appeal for the condition, that is dating back to the initial claim for service connection for the low back disability on June 12, 2008.  

Legal Criteria

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16 (b).

Analysis

Due to the varying nature of when the Veteran became service connected for disabilities and when they were variously rated at different levels.  The Board will consider three time periods for assigning a TDIU.  First will be from June 12, 2008, to July 29, 2009.  The second is from July 30, 2009, to November 15, 2009.  And finally, from November 16, 2009, forward. 

June 12, 2008, to July 29, 2009

As of June 12, 2008, the Veteran was service connected for a low back disability at 10 percent and tinnitus at 10 percent, for a combined rating of 20 percent.  This percentage does not rise to the threshold needed for a schedular rating.  Thus a schedular TDIU is not warranted for this time period. 

The Board has considered whether an extraschedular TDIU should be referred, however, the evidence does not indicate the Veteran was unable to work due to service-connected disabilities prior to July 30, 2009.  The only indication that the Veteran was unemployed during this time was a record from the Goshen Clinic in December 2008, which indicated that the Veteran had been recently laid off from his job.  There is no indication that this was due to his back pain or tinnitus.  A November 2009 Social Security disability determination indicated that it could not be determined that the Veteran was disabled prior to September 1, 2009.  While the Social Security determination is not binding on the Board, it is highly probative as to when the Veteran became unable to work due to disabilities.  Given the lack of supporting evidence of an inability to work due to a disability prior to July 29, 2009, the Board finds the weight of the evidence is against finding the Veteran was unemployable due to service-connected disabilities during that same period.  Thus a referral for an extraschedular TDIU is not warranted. 

July 30, 2009, to November 15, 2009.  

Between July 30, 2009, and November 15, 2009, the Veteran was service connected at 40 percent for a low back disability and 10 percent for tinnitus for a combined rating of 50 percent.  See 38 C.F.R. § 4.25 (2017).  This does not meet the schedular criteria for a TDIU.  

The Board has considered an extraschedular TDIU for this period.  As noted, the Veteran became unemployed prior to this period.  Further, the Veteran has attributed his service-connected back condition, in part, as the reason he was unemployable.  The November 2009 Social Security Determination indicated that the Veteran became disabled as of September 1, 2009.  This determination, however, was based on a combination of the Veteran's service-connected back-condition and non-service connected diabetes mellitus, peripheral vascular disease, and polycystic kidney disease.  The determination indicates each condition equally caused the Veteran's inability to work.  The equal weight given to each condition, indicates that none of them alone were disabling.  As only one of the conditions considered was service connected, the determination does not support that the Veteran was disabled solely due to service-connected conditions.  Thus, the weight of the evidence does not indicate that the Veteran was disabled due to his service-connected back disability and tinnitus.  Therefore, a referral for an extraschedular TDIU is not warranted. 

November 16, 2009, Forward

From November 16, 2009, forward, the Veteran's met the schedular criteria for a schedular TDIU.  He was service connected for a low-back disability at 40 percent and sciatica at 20 percent for a combined 60 percent rating.  As the Veteran's sciatica is secondary to his low-back disability, they are considered a single disability.  Thus, the schedular criteria are met.  Additionally, the Veteran's tinnitus was service-connected at 10 percent.  

While it is noted that the Veteran had number of disabilities that were not service connected at the time of the November 2009 Social Security disability determination, the Board may only consider the conditions that were service connected, which are noted above.  The Veteran's low-back condition limited him to using a wheel chair, so only sedentary jobs could be considered.  Further, the Veteran has indicated that he had significant pain from his sciatica, even while in the seated position.  

Additionally, the Veteran's pain medications impose a cognitive limitation. Medical records from the Goshen Clinic indicate he was taking morphine and fentanyl for his pain from these conditions since at least November 2009.  The Veteran's treatment records indicate that he continues to take morphine for his pain and has consistently done so throughout the record.  A VA psychologist in May 2017 indicated that these medications limited his cognitive capacities to sustain attention and focus.  This inability to sustain attention is likely to eliminate the remaining sedentary jobs available to the Veteran. 

Therefore, affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities have rendered the Veteran unable to obtain or sustain substantially gainful employment since November 16, 2009.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 10 percent for a service-connected low-back disability prior to July 30, 2009, is denied. 

Entitlement to a disability rating of 40 percent, and no greater, for a service-connected low-back disability from July 30, 2009, forward, is granted. 

Entitlement to an initial rating of 20 percent for service-connected sciatica for the period prior to January 18, 2011, is granted. 

Entitlement to a rating in excess of 20 percent for service-connected sciatic from January 18, 2011, forward, is denied. 

Entitlement to a TDIU prior to November 16, 2009, is denied. 

Entitlement to a TDIU from November 16, 2009, forward, is granted.


REMAND

The issues of entitlement to service connection for the residuals of head trauma and for a brain tumor must be remanded in order to fulfill VA's duty to assist.  In particular, the Veteran has indicated that he received treatment for a head injury while in service at military hospitals.  Records from military hospitals are often kept separate from service treatment records.  In this case the Veteran testified in October 2010 that he was treated for a head injury at Oceana in Norfolk.  He also testified in December 2012 that he was hospitalized at Boca Chica in Key West and Virginia Beach for head injuries resulting in lost consciousness.  The Veteran's claims file does not contain records regarding these treatments and it does not appear that appropriate efforts have been made to obtain these records.  Therefore a remand is warranted to attempt to obtain these records.  

Further, the Veteran has not been provided a VA examination for his claim related to residuals of head trauma.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

Here the Veteran had indicated that he has residuals of a head injury, to include headaches and decreased cognitive capacity.  These symptoms have been documented in the record.  Further, he has indicated that he suffered multiple falls in service.  The Veteran is competent to testify to these types of experiences.  Further, this testimony is reasonably credible given the documented falls the Veteran had in service, to include in November 1978.  The alleged connection between head trauma and the claimed residuals of headaches and decreased cognitive capacity is a reasonable connection to suppose and thus meets the threshold of one that indicates there may be a relation between the in-service events and the alleged disability.  Finally, there is a lack of competent medical evidence in the file to determine if there a causal nexus between the alleged events and the current disability.  Therefore, an examination is warranted. 

Additionally, the Veteran's April 2013 VA examination for his brain tumor was incomplete.  The negative nexus opinion is not complete because it does not address the Veteran's lay statement.  In particular the Veteran has alleged that his tumor may be due to head injuries experienced in service.  The examiner did not address if this is a possible cause of a tumor.  Further, the Veteran has indicated that his eyes were more bulged out after service, indicating the tumor may have formed in service.  An eye examination had indicated that this condition is due to his brain tumor, so it is a relevant contention an examiner should address.  Considering additional evidence is anticipated, and the time that has elapsed, the Veteran should be provided a new examination to evaluate the nature and etiology of his brain tumor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's residuals of a head trauma and brain tumor. 

2.  Make appropriate efforts to locate and obtain records related to the Veteran's in-service treatment at facilities in Oceana in Norfolk, Virginia, as well as facilities at Virginia Beach, Virginia and Boca Chica in the Florida Keys.  

If these records are determined to be unavailable after appropriate efforts to obtain them are made, inform the Veteran of their unavailability and provide him with an opportunity to submit them himself. 

3.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature, severity, and etiology of his residuals of head trauma.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Identify any residuals from past head trauma that are indicated in the records from approximately June 2008, when the Veteran filed his claim.

b. For the residuals identified, state, whether they are at least as likely as not (a probability of 50 percent or greater) that the residuals began in or are related to active service. 

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's residuals of head trauma, to include statements made at his October 2010 and December 2012 hearings.  The Veteran is competent to testify to his own experiences, and the examiner should not form an opinion based solely on the lack of medical evidence. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature, severity, and etiology of his brain tumor.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's brain tumor began in or is related to active service. 

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's brain tumor, including testimony regarding head trauma while in service, to include his testimony at the October 2010 and December 2012 hearings; and statements relating to the bulging of the Veteran's eyes as the may relate to the origin of the tumor. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


